Appellant insists that we were in error in holding the evidence sufficient to support the conviction. We have again carefully examined the facts. They are rather fully set out in our original opinion because of the same contention then urged. Our conclusion that the evidence is amply sufficient has not been changed. Appellant told the party to whom he passed the check that he (appellant) was working on a pipe line and that the check was good because his "boss" had given it to him. The name of "J. H. Gerry" was signed to the check. The indictment alleged that Gerry was a fictitious person, thereby in advance putting appellant on notice of the necessity of combating the truth of such averment. On the trial appellant claimed to have received the check in a gambling transaction from a man who said his name was Gerry. This was in direct contradiction to what he told at the time he passed the check. No witness placed upon the stand by the state knew or had ever heard of Gerry and appellant produced no witness save himself who purported ever to have come in contact with him. The jury was not unwarranted in believing Gerry to have been that same ubiquitous, mysterious mystical stranger who under various names is constantly imposing on the credulity of the trustful. Blankenship v. State, 5 Tex.Crim. R.; Thomason v. State,41 S.W. 638; Burns v. State, 51 S.W. 905.
Another point stressed by appellant is that his defense was the want of any intent to injure or defraud, and that such defense was not affirmatively submitted. His lack of intent to injure or defraud was based on his claim that Gerry was no phantom but a man of *Page 570 
flesh and blood from whom appellant in good faith received the check. The court pertinently told the jury to acquit appellant if they had a reasonable doubt as to whether a party by the name of Gerry gave the check to appellant and to likewise acquit if they had a reasonable doubt as to whether Gerry was a fictitious person. We think there was no failure to submit appellant's defense affirmatively.
The other questions presented in the motion appear to have been sufficiently considered and properly disposed of originally.
The motion for rehearing is overruled.
Overruled.